Exhibit Summary of Cash Bonus Plan The Compensation Committee of the Board of Directors of First Defiance Financial Corp. (“First Defiance”) administers First Defiance’s annual cash bonus plan for officers of First Defiance and its subsidiary, First Federal Bank of the Midwest.The annual cash bonus paid to officers is based on First Defiance’s annual performance as measured by four key performance measures: earnings per share, growth in revenue, return on average equity and return on average assets.In determining the amount of cash bonus to be awarded, each of the target measures is assigned a weighting factor: 50% for earnings per share and20% for revenue growth, 20% for return on average equity and 10% for return on average assets. Within each of these four components, there are threshold, target and maximum goals.
